DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: frame 130 is not shown in the drawings (see paragraph 0019 of the specification).
The drawings are objected to because it is not understood from the drawings as to how the outside collar 108 is retained with the inside collar 70.  In other words, what’s preventing the outside collar 108 from slipping off the inside collar 70.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Objections
Claims 1, 2 and 10-11 are objected to because of the following informalities:  
Claim 1, line 5 states limitation “receives that inside collar”, which reads awkwardly.  Examiner suggests changing to “receives the inside collar”.  
Claim 1 (line 8), claim 2 (line 4), claim 10 (line 6), claim 11 (line 4) states limitation “internal protrusions of outside collar”.  Examiner suggests changing to “internal protrusions of the outside collar” in order to link it to the limitation “an outside collar” recited in line 5 of claim 1.  
Claim 2, line 3 and claim 11, line 2 appears to have a grammatical error as it states “so that that the plurality of external protrusions”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dmitroff (US Patent 2685812A).
Regarding claim 1, 
Dmitroff discloses:
A torque limiting threaded fastener 10, comprising: a bolt (“S”) with external threads – see Figure 1.
an inside collar 12 with internal threads 14 that threadably receive the external threads of the bolt (“S”), the inside collar including a plurality of external protrusions 16 – see Figure 3.
an outside collar 20 that receives the inside collar 12, the outside collar 20 including a plurality of internal protrusions 26 – see Figures 3-4.
wherein when the bolt is rotated a predetermined torque amount, the plurality of external protrusions 16 of the inside collar 12 slip past the plurality of internal protrusions 26 of the outside collar 20 (see col 4, line 30), limiting torque and prevent stripping in the torque limiting threaded fastener 10.





Dmitroff discloses:
wherein the outside collar 20 includes elastic material 24 (see col 3, line 41) that compresses when the bolt is rotated a predetermined torque amount so that the plurality of external protrusions 16 of the inside collar 12 slip past the plurality of internal protrusions 26 of outside collar 20.

Regarding claim 3, 
Dmitroff discloses:
wherein the elastic material 24 of the outside collar 20 is cylindrical and circumferentially surrounds the plurality of internal protrusions 26 of the outside collar 20 – see Figure 4.

Regarding claim 4, 
Dmitroff discloses:
wherein the plurality of external protrusions 16 of the inside collar 12 are at least one of serrations and triangles – see Figure 5.

Regarding claim 5, 
Dmitroff discloses:
wherein the plurality of external protrusions 16 of the inside collar 12 includes rows of external protrusions 16 that extend a longitudinal length of an exterior of the inside collar 16 – see Figure 3.

Dmitroff discloses:
wherein the rows of external protrusions 16 extend an entire circumference of the exterior of the inside collar 16 – see Figure 5.

Regarding claim 7, 
Dmitroff discloses:
wherein the plurality of internal protrusions 26 of the outside collar 20 are at least one of serrations and triangles – see Figure 4.

Regarding claim 8, 
Dmitroff discloses:
wherein the plurality of internal protrusions 26 of the outside collar 20 includes rows of internal protrusions that extend a longitudinal length of an interior of the outside collar 20.  
Dmitroff notes that internal protrusions 26 are similar to the external protrusions 16 (see col 3, line 45).  Therefore, protrusions 26 extend a longitudinal length of the outside collar 20 similar to the protrusions 16 that extend a longitudinal length as shown in Figure 3.





Dmitroff discloses:
wherein the rows of internal protrusions 26 extend an entire circumference of the interior of the outside collar 20 – see Figure 4.

Regarding claim 10: method step limitations of this claim will be performed by the device as set forth in the rejection of claim 1. 

Regarding claim 11: method step limitations of this claim will be performed by the device as set forth in the rejection of claim 2.

Regarding claim 12: method step limitations of this claim will be performed by the device as set forth in the rejection of claim 3.

Regarding claim 13: method step limitations of this claim will be performed by the device as set forth in the rejection of claim 4.

Regarding claim 14: method step limitations of this claim will be performed by the device as set forth in the rejection of claim 5.

Regarding claim 15: method step limitations of this claim will be performed by the device as set forth in the rejection of claim 6.



Regarding claim 17: method step limitations of this claim will be performed by the device as set forth in the rejection of claim 8.

Regarding claim 18: method step limitations of this claim will be performed by the device as set forth in the rejection of claim 9.
Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT S DHILLON whose telephone number is (571)270-1791.  The examiner can normally be reached on M-F 0700-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D. Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        


/AMIT SINGH DHILLON/Examiner, Art Unit 3677